DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to filling filed on September 7th, 2019.
Claims 1-20 are currently pending.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed and claims the benefit of priority from the Japanese Patent Application No. JP2019-052937, filed on March, 20th, 2019, the entire contents of which are incorporated herein by reference. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November, 7th, 2019 was filed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
	

Claims 1-5, 7-12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (US Pub. No 20160070265).

As per claim 1, Liu teaches An information processing apparatus comprising: an interface circuit through which detection data from a sensor are received (Liu, see at least [0066], in which a controlling movable object can be adapted to carry sensors to collect data based on environmental surroundings)
and a processor configured to: generate a first environment map based on first detection data received from the sensor (Liu, see at least [0102], where an environmental map can be generated using sensing data);
 convert the first environment map into a second environment map by a predetermined image processing (Liu, see at least [0042], where first and second sensing data can comprise of sets of images and environmental maps can be generated using feature points present in the images and where the sensors 302 can be pre-processed to improve data quality);
 generate a third environment map based on second detection data received from the sensor (Liu, see at least [0102], where an environmental map can be generated using sensing data);
 convert the third environment map into a fourth environment map by the predetermined image processing (Liu, see at least [0042], where first and second sensing data can comprise of 
 compare the second environment map with the fourth environment map (Liu, see at least [0042], in which a correspondence can be made based on different sensing data);
and determine which one of the second environment map and the fourth environment map captures an outline of an object depicted in the second environment map and the fourth environment map according to a comparison result between the second environment map and the fourth environment map (Liu, see at least [0089], where a map be used to represent various types of information including the geometry and spatial disposition of types of environment objects such as obstacles, features, structures, etc. Also, see at least [0090], where a topological map may be used to depicted a combination of information or remove unnecessary information, therefore examiner notes that a comparison would have to be made to determine this.)

As per claim 2, Liu teaches The information processing apparatus according to claim 1, wherein the processor is configured to compare the number of pixels in a first portion of the second environment map that depicts the object with the number of pixels in a second portion of the fourth environment map that depicts the object to generate the comparison result (Liu, see at least [108], the first and second sensing data can comprise of images which have a number of pixels and the sensing data can silhouette information for objects within the environment). 

As per claim 3, Liu teaches The information processing apparatus according to claim 2, wherein the processor is configured to determine that the second environment map captures the outline of the object more accurately than the fourth environment map if the number of pixels in the first portion is greater than the number of pixels in the second portion, and determine that the fourth environment map captures the outline of the object more accurately than the second environment map if the number of pixels in the second portion is greater than the number of pixels in the first portion. (Liu, see at least [0108] and [89], where the first and second sensor comprise of pixels and can generate environmental maps based off images and where the first sensor may sense more accurate information than the second sensor and vice versa dependent on short and long ranges. The selection of which signal can be made based on if the portion of the environment is within the sensing range needed.) 

As per claim 4, Liu teaches The information processing apparatus according to claim 1, the processor is configured to compare the length of an outer periphery of a first portion of the second environment map that depicts the object with the length of an outer periphery of a second portion of the fourth environment map that depicts the object to generate the comparison result. (Liu, see at least [0089] “An environmental map can be used to represent various types of environmental information. For example, the map can provide information indicating the geometry (e.g., length, width, height, thickness, shape, surface area, volume), spatial disposition (e.g., position, orientation), and type of environmental objects such as obstacles, structures, landmarks, or features.”)

As per claim 5, Liu teaches The information processing apparatus according to claim 4, wherein the processor is configured to determine that the second environment map captures the outline of the object more accurately than the fourth environment map if the length of the outer periphery of the first portion is greater than the length of the outer periphery of the second portion, and determine that the fourth environment map captures the outline of the object more accurately than the second environment map if the length of the outer periphery of the second portion is greater than the length of the outer periphery of the first portion. (Liu, see at least [0089], “An environmental map can be used to represent various types of environmental information. For example, the map can provide information indicating the geometry (e.g., length, width, height, thickness, shape, surface area, volume), spatial disposition (e.g., position, orientation), and type of environmental objects such as obstacles, structures, landmarks, or features.” And [108] “For example, the first sensor may be more accurate than the second sensor at short ranges, while the second sensor may be more accurate than the first at long ranges.”) 

As per claim 7, Liu teaches The information processing apparatus according to claim 1, wherein the sensor generates the first detection data when the sensor is at a first height and the second detection data when the sensor is at a second height different from the first height. (Liu, see at least [100], the sensor can be used to obtain data for a plurality of different positions and orientations, in which position and orientation of the sensor in this case can be classified as different possible heights).  

As per claim 8, the claim is directed toward a reading system comprising steps that would be performed by the operation of the information processing device in claim 1. The cited portions of Liu used in the rejection of claim 1 teach the operation of the device to perform the claimed device. Therefore, claim 8 is rejected under the same rationale used in the rejection of claim 1.

Liu teaches The reading system according to claim 8, wherein the controller is configured to compare the number of pixels in a first portion of the second environment map that depicts the object with the number of pixels in a second portion of the fourth environment map that depicts the object to generate the comparison result (Liu, see at least [108], the first and second sensing data can comprise of images which have a number of pixels and the sensing data can silhouette information for objects within the environment). 

As per claim 10, Liu teaches The reading system according to claim 9, wherein the controller is configured to determine that the second environment map captures the outline of the object more accurately than the fourth environment map if the number of pixels in the first portion is greater than the number of pixels in the second portion, and determine that the fourth environment map captures the outline of the object more accurately than the second environment map if the number of pixels in the second portion is greater than the number of pixels in the first portion. (Liu, see at least [0108] and [89], where the first and second sensor comprise of pixels and can generate environmental maps based off images and where the first sensor may sense more accurate information than the second sensor and vice versa dependent on short and long ranges. The selection of which signal can be made based on if the portion of the environment is within the sensing range needed.)

As per claim 11, Liu teaches The reading system according to claim 8, the controller is configured to compare the length of an outer periphery of a first portion of the second environment map that depicts the object with the length of an outer periphery of a second portion of the fourth environment map that depicts the object to generate the comparison result (Liu, see 

As per claim 12, Liu teaches The reading system according to claim 11, wherein the controller is configured to determine that the second environment map captures the outline of the object more accurately than the fourth environment map if the length of the outer periphery of the first portion is greater than the length of the outer periphery of the second portion, and determine that the fourth environment map captures the outline of the object more accurately than the second environment map if the length of the outer periphery of the second portion is greater than the length of the outer periphery of the first portion. (Liu, see at least [0089], “An environmental map can be used to represent various types of environmental information. For example, the map can provide information indicating the geometry (e.g., length, width, height, thickness, shape, surface area, volume), spatial disposition (e.g., position, orientation), and type of environmental objects such as obstacles, structures, landmarks, or features.” And [108] “For example, the first sensor may be more accurate than the second sensor at short ranges, while the second sensor may be more accurate than the first at long ranges.”)

As per claim 14, Liu teaches The reading system according to claim 8, wherein the sensor generates the first detection data when the sensor is at a first height and the second detection data when the sensor is at a second height different from the first height (Liu, see at least [0100], .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US Pub. No 20160070265), in view of Takasu (U.S Pub. No. 20200106925).

As per claim 6, Liu doesn’t specifically disclose The information processing apparatus according to claim 1, wherein the predetermined image processing is an expansion/contraction processing.
However, Takasu discloses The information processing apparatus according to claim 1, wherein the predetermined image processing is an expansion/contraction processing (Takasu, see at least [0038], where a expansion/contraction process is generated with binary image data)
It would have been obvious to one of ordinary skill in the art to modify the system in Liu such that it comprises an expansion and contraction image processing method for object detection and uses the comparison of environmental maps, as taught in Takasu, because using Takasu, see at least [0044]).

As per claim 13, Liu doesn’t specifically disclose The reading system according to claim 8, wherein the predetermined image processing is an expansion/contraction processing
However, Takasu discloses The reading system according to claim 8, wherein the predetermined image processing is an expansion/contraction processing (Takasu, see at least [0038], where a expansion/contraction process is generated with image data).
It would have been obvious to one of ordinary skill in the art to modify the system in Liu such that it comprises an expansion and contraction image processing method for object detection and uses the comparison of environmental maps, as taught in Takasu, because using both systems allows for one system to enhance the expansion and contraction image processing with the enhancement of being able to compare environmental maps. (Takasu, see at least [0044]).

Claims 15-20 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (US Pub. No 20160070265), in view of Send (U.S Pub. No. 20200011995).

As per claim 15, Liu teaches and a controller configured to: generate a first environment map based on first detection data received from the sensor (Liu, see at least [102], in which an environmental map can be generated using sensing data); 
convert the first environment map into a second environment map by a predetermined image processing; (Liu, see at least [0042], where first and second sensing data can comprise of sets of images and environmental maps can be generated using feature points present in the images and where the sensors 302 can be pre-processed to improve data quality);
 generate a third environment map based on second detection data received from the sensor (Liu, see at least [0102], where an environmental map can be generated using sensing data); convert the third environment map into a fourth environment map by the predetermined image processing (Liu, see at least [0042], where first and second sensing data can comprise of sets of images and environmental maps can be generated using feature points present in the images and where the sensors 302 can be pre-processed to improve data quality);
 compare the second environment map with the fourth environment map (Liu, see at least [0042], in which a correspondence can be made based on different sensing data);
select one of the second environment map and the fourth environment map captures an outline of an object depicted in the second environment map and the fourth environment map according to a comparison result between the second environment map and the fourth environment map; (Liu, see at least [0089] where a map be used to represent various types of information including the geometry and spatial disposition of types of environment objects such as obstacles, features, structures, etc. and [0090], where a topological map may be used to depicted a combination of information or remove unnecessary information, therefore examiner notes that a comparison would have to be made to determine this.)
and control movement of the self-propelled robot according to the selected environment map (Liu, see at least [119], where a robot may be rerouted to follow a different environment map). 
Liu doesn’t specifically disclose A self-propelled reading system comprising: a self-propelled robot having an RFID tag reader and a sensor
However, Send discloses A self-propelled reading system comprising: a self-propelled robot having an RFID tag reader and a sensor (Send, see at least [0329], where a robot can use RFID and a sensor while detecting objects in an environment);

It would have been obvious to one of ordinary skill in the art to modify the system in Liu such that it comprises an RFID tag and a sensor unit to further identify objects within an environment as taught in Send, because using both systems allows for one system to enhance the object detection process within an environment. (Send, see at least [329]).

As per claim 16, Liu teaches The self-propelled reading system according to claim 15, wherein the controller is configured to compare the number of pixels in a first portion of the second environment map that depicts the object with the number of pixels in a second portion of the fourth environment map that depicts the object to generate the comparison result (Liu, see at least [108], the first and second sensing data can comprise of images which have a number of pixels and the sensing data can silhouette information for objects within the environment).

As per claim 17, Liu teaches The self-propelled reading system according to claim 16, wherein the controller is configured to select the second environment map if the number of pixels in the first portion is greater than the number of pixels in the second portion, and select the fourth environment map if the number of pixels in the second portion is greater than the number of pixels in the first portion (Liu, see at least [0108] and [89], where the first and second sensor 
  
As per claim 18, Liu teaches The self-propelled reading system according to claim 15, the controller is configured to compare the length of an outer periphery of a first portion of the second environment map that depicts the object with the length of an outer periphery of a second portion of the fourth environment map that depicts the object to generate the comparison result. (Liu, see at least [0089] “An environmental map can be used to represent various types of environmental information. For example, the map can provide information indicating the geometry (e.g., length, width, height, thickness, shape, surface area, volume), spatial disposition (e.g., position, orientation), and type of environmental objects such as obstacles, structures, landmarks, or features.”)

As per claim 19, Liu teaches The self-propelled reading system according to claim 18, wherein the controller is configured to select the second environment map if the length of the outer periphery of the first portion is greater than the length of the outer periphery of the second portion, and select the fourth environment map if the length of the outer periphery of the second portion is greater than the length of the outer periphery of the first portion (Liu, see at least [0089], “An environmental map can be used to represent various types of environmental information. For example, the map can provide information indicating the geometry (e.g., length, width, height, thickness, shape, surface area, volume), spatial disposition (e.g., position, 

As per claim 20, Liu teaches The self-propelled reading system according to claim 15, wherein the self-propelled robot includes wheels that are driven by a motor, and the motor is controlled by the controller according to the selected environment map during operation of the RFID reader. (Liu, see at least [151], where the robot is a movable object and [0002] where it states that the robot can be controlled by a controller).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANWAR MOHAMED whose telephone number is (571) 272-3562.  The examiner can normally be reached during the hours, 7:30 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661